DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/30/2022 has been entered. The applicant has amended the claims 1-13. Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
The Applicant amended claims 1-13 to overcome the 35 USC § 112 rejection and the rejection has been withdrawn.

Response to Arguments
Applicant’s arguments filed on 6/30/2022 with respect to the rejection of independent claim 1 have been fully considered. Applicant’s arguments with respect to the rejection of claim 1 is based on new amendments. The amendments distinguish the claimed structural arrangement over the prior art in record. Further search of the amended limitations revealed prior art, US 20190041234; WO 2019219132; WO 0232593; US 20010012814 and US 20180335622, made of record, which are considered pertinent to applicant's disclosure, but fails to teach or reasonably suggest the structural arrangements as claimed. Therefore, the arguments are persuasive, and the rejection has been withdrawn.
Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses a sensor module of a vehicle, the sensor module comprising at least one housing which houses at least one first detection device that is adapted to collect information about an environment of the vehicle, the housing including a base adapted to be fixed to the vehicle, the housing also including at least one cover joined to the base and at least one optical face joined to both said cover and the base, characterized in that the first detection device includes at least one sensor, a casing which receives said sensor, said casing including  at least one transparent face arranged in front of said sensor; the prior art fails to teach, or reasonably suggest, said transparent face configured to be cleaned through a means of centrifugal force when the casing is rotated around an axis corresponding to a rotational axis of an electric motor, and the electric motor adapted to rotate the casing at a speed that is sufficiently rated to clean about the casing; in combination of the other limitations of the claim 1.
Dependent claims 2-15 are also allowed due to their dependencies on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872                                                                                                                                                                                                        

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872